DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s RCE filed on Oct. 04, 2021 in which claims 1-3, 7, 9, 12-14 and 16-20 have been amended. Claim 11 has been cancelled. Thus, claims 1-5, 7-10, 12-14 and 16-20 are pending in the application. 

                             Continued Examination Under 37 CFR 1.114 
2.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/04/2021 has been entered.  

					Claim Objection

3.	The last limitation of claim 1 recites, “transmit the trust score data to another a second computing device, the second computing device executing or preventing the execution of the purchase transaction based on the trust score data.”  The 

			   Claim Rejections - 35 USC § 101
 4. 		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-10, 12-14 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The Examiner has identified independent method Claim 12 as the claim that represents the claimed invention for analysis and is similar to independent system claims 1 and 18.  
Claim 12 is directed to a method, thus it is one of the four statutory categories of invention (Step 1: YES).
The claim 12 recites a series of steps, e.g., receiving, by a processor, purchase data characterizing a request to execute a purchase transaction using a first device and a first payment form, the purchase data including a customer identifier;  implementing, by the processor, a first set of operations based on the purchase data, the first set of operations including: based on the customer identifier of the purchase data, obtaining, by the processor and from a database, trusted device data and trusted payment form data associated with the customer identifier, the trusted device data identifying one or more device identifiers that are each connected to one or more payment forms via a corresponding trusted edge and the trusted payment form data identifying the one or more payment forms; based on the trusted device data and the trusted payment data, determining, by the processor, whether the first device is connected to the first payment form via a trusted edge, wherein: if the first device is determined to be connected to the first payment form via the trusted edge, implement implementing, by the processor, a second set of operations, the second set of operations including: generating a first trust value; and if the first device is determined not to be connected to the first payment form via the trusted edge, implementing, by the processor, a third set of operations, the third set of operations including: obtaining, by the processor and from the database, the additional data related to the previous purchase transactions; generating, by the processor, one or more features based at least on the purchase data and the additional data related to the previous purchase transactions; generating, by the processor, a second trust value based in part on the one or more features; generating, by the processor, trust score data associated the purchase transaction based on at least one of the first trust value or the second trust value; and transmitting the trust score data to a second computing device, the second computing device executing or preventing the execution of the purchase transaction based on the trust score data. These limitations (with the exception of italicized portions), under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain methods of organizing human activity such as Fundamental economic principles or practices (Generating trust values to detect fraudulent transactions is a way of mitigating the risk and mitigating the risk is a Fundamental economic practice), and Commercial or legal interactions (processing a transaction is fulfilling the agreement in the form of contracts and hence it is a Commercial Interaction). The claims are drawn to the abstract idea of identifying fraudulent transactions. The claim also recites a processor, a first device, a trusted edge, a database and the second computing device. That is, other than, a processor, a first device, a trusted edge, a database and the second computing device, nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim 12 recites an abstract idea (Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional element of a processor, a first device, a trusted edge, a database and the second computing device result in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional elements of a processor, a first device, a trusted edge, a database and the second computing device to be generic computer elements (see Fig. 1, Fig. 8A, [0028], [0046], [0055]). A trusted edge and a database, recited in the claim, is broadly interpreted to correspond to generic software suitably programmed to perform the claimed function.  Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements of a processor, a first device, a trusted edge, a database and the second computing device are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, the claims as a whole are not integrated into a practical application. Therefore, the claim 12 is directed to an abstract idea (Step 2A - Prong 2: NO). 
The claim 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a processor, a first device, a trusted edge, a database and the second computing device are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements, when considered separately and as an ordered combination, does not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Thus, claim 12 is not patent eligible (Step 2B: NO).
Similar arguments can be extended to other independent claims 1 and 18 and hence the claims 1 and 18 are rejected on similar grounds as claim 12.
Dependent claims 2-5, 7-10, 13-14, 16-17 and 19-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further.
For instance in claims 2, 13 and 19, the steps, “wherein the second set of operations further includes: determining that a first previous purchase using the first device and the first payment form was completed earlier than at least a threshold amount of time from receiving the purchase data; generating a first subset of trust data indicating that the first device is trusted to the first payment form; storing the first subset of trust data in the database” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claims 3, 14 and 20, the steps, “determine a second previous purchase using a second device and the first payment form”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. A second device is a generic computer component recited at a high level of generality. 
In claim 4, the steps, “wherein the second set of operations further includes: determining that no chargeback occurred on the first previous purchase”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claim 5, the steps, “wherein the second set of operations further includes: determining that no unauthorized transaction complaint was received for the first previous purchase”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claims 7 and 17, the steps, “wherein the first trust value indicates that the request to execute the purchase transaction using the first device and the first payment form is trustworthy”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 8, the steps, “wherein the one or more processors are configured to execute the instructions to: train a machine learning process with labelled historical data indicating a plurality of historical transactions, wherein each historical transaction of the plurality of historical transactions is labeled as fraudulent or not fraudulent; wherein the one or more processors generate the one or more features by applying the trained machine learning process to the purchase data and the additional data related to previous purchase transactions”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. The machine learning process in these steps is recited at a high level of generality.
In claim 9, the steps, “wherein the machine learning process is based on decision trees”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claims 10 and 16, the steps, “wherein generating the trust score data comprises: determining whether the second trust value is beyond a threshold, wherein: if the second trust value is beyond the threshold, the second trust value indicates that the request to execute the purchase transaction using the first device and the first payment form is to be allowed; and if the second trust value is not beyond the threshold, the second trust value indicates that the request to execute the purchase transaction using the first device and the first payment form is not to be allowed”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible.
Claim Rejections - 35 USC § 103
        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.       Claims 1-3, 5, 7-8, 10, 12-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al., U.S. Patent Application Publication Number (2020/0005310 A1) in view of Chamberlain et al., U.S. Patent Application Publication Number (2019/0318358 A1) and further in view of Tullis et al., U.S. Patent Number (8,170,953 B1).
Regarding Claim 1,     
Kumar teaches a system comprising: 
a database storing, one or more customer identifiers and for each of the one or more customer identifiers, (i) trusted device data identifying one or more device identifiers that are each connected to one or more payment forms via a corresponding trusted edge, (ii) trusted payment form data identifying the one or more payment forms, and (iii) additional data related to previous purchase transactions (See at least [0038-0040], [0054], “identifiers associated with hardware of user device 110, or other appropriate identifiers, such as identifiers used for payment/user/device authentication or identification, which may be communicated as identifying user device 110 to transaction processor server 130. Database 116 may include transaction information for previously processed transactions”).
a memory resource storing instructions (See at least [0040]); 
one or more processors coupled to the database and the memory resource, the one or more processors being configured to execute the instructions :
receive purchase data characterizing a request to execute a purchase transaction using a first device and a first payment form, the purchase data including a customer identifier (See at least [0038], [0040], “During electronic transaction processing, purchase application 112 may be utilized to select payment instrument(s) for use in providing payment for a purchase transaction, transfer, or other financial process. As discussed herein, purchase application 112 may utilize user financial information, such as a credit card, bank account, or other financial account, as a payment instrument when providing payment information”); 
implement a first set of operations, based on the purchase data, the first set of operations including:
based on the customer identifier of the purchase data, obtaining, from the database, trusted device data and trusted payment data associated with the customer identifier (See at least [0040], “identifiers used for payment/user/device authentication or identification, which may be communicated as identifying user device 110 to transaction processor server 130.”);
based on the trusted device data and the trusted payment data, determining whether the first device is connected to the first payment form via a trusted edge, wherein : 
if the first device is determined not to be connected to the first payment form via the trusted edge, implement a third set of operations, the third set of operations including: 
obtaining, from the database, the additional data related to the previous purchase transactions (See at least [0040], previously processed transactions); 
generating one or more features based at least on the purchase data and the additional data related to previous purchase transactions (See at least [0020], [0024-0026], [0030], purchasing behavior);
generating a second trust value based in part on the one or more features (See at least [0026-0027], “Once the transaction vertical and user/merchant locations are identified, the machine learning engine may process the transaction with the vertical risk rules that define which verticals are commonly shared in a user's transaction history (e.g., found in the same transaction history) or are not commonly shared by users based on the user/merchant locations. The engine may determine a fraud/risk assessment, which may correspond to a score, probability, or other measurement of the transaction risk for potential fraud.”); 
However, Kumar does not explicitly teach,
implement a first set of operations, based on the purchase data, the first set of operations including:
based on the trusted device data and the trusted payment data, determining whether the first device is connected to the first payment form via a trusted edge, wherein : 
if the first device is determined to be connected to the first payment form via the trusted edge, implement a second set of operations, the second set of operations including: generating a first trust value;
generate trust score data associated the purchase transaction based on at least one of the first trust value or the second trust value;
transmit the trust score data to a second computing device, the second computing device executing or preventing the execution of the purchase transaction based on the trust score data.
Chamberlain, however, teaches,
implement a first set of operations, based on the purchase data, the first set of operations including:
based on the trusted device data and the trusted payment data, determining whether the first device is connected to the first payment form via a trusted edge, wherein : 
if the first device is determined to be connected to the first payment form via the trusted edge, implement a second set of operations, the second set of operations including: generating a first trust value (See at least [0049], “In some arrangements, the risk analysis circuit 244 may determine that the transaction qualifies for fraud insurance. For example, the risk analysis circuit 244 may determine that a risk score generated by the risk score generation circuit 246 is within an acceptable threshold of risk in order to qualify for fraud insurance”);
generate trust score data associated the purchase transaction based on at least one of the first trust value or the second trust value (See at least [0043], [0045], [0049], [0058], “The first threshold value may represent a minimum level of risk that would make it likely or plausible that the customer would purchase fraud insurance, and the second threshold value may represent a maximum level of risk that the provider institution 103 is willing to accept in order to insure the electronic transaction. In some arrangements, the transaction may qualify for fraud insurance if the risk score is less than the second threshold value, regardless of whether or not the risk score exceeds the first threshold value”); 
Both Kumar and Chamberlain are in the same technical field of detecting fraudulent transactions. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Kumar to incorporate the disclosure of Chamberlain.  The motivation for combining these references would have been to minimize fraud by detecting risky transactions (Chamberlain, [0014-0015]). Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, the combination of Kumar and Chamberlain do not explicitly teach, 
transmit the trust score data to a second computing device, the second computing device executing or preventing the execution of the purchase transaction based on the trust score data.
Tullis, however, teaches,
transmit the trust score data to a second computing device, the second computing device executing or preventing the execution of the purchase transaction based on the trust score data (See at least Column 2, lines 48-57, “determining whether the risk score is above or below the threshold value, allowing the transaction if the risk score is lower than the threshold value, and denying the transaction if the risk score is higher than the threshold value.”).
Kumar, Chamberlain and Tullis are in the same technical field of detecting fraudulent transactions. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Kumar and Chamberlain to incorporate the disclosure of Tullis.  The motivation for combining these references would have been to determine if the incoming transaction is legitimate (Tullis, Column 1, lines 40-41). Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 2,     
The combination of Kumar, Chamberlain and Tullis teach the system of claim 1, 
In addition, Chamberlain teaches,
wherein the second set of operations further includes: determining that a first previous purchase using the first device and the first payment form was completed earlier than at least a threshold amount of time from receiving the purchase data (See at least [0043], “the risk analysis circuit 244 includes a risk score generation circuit 246 that generates a risk score for an electronic transaction based on context information, historical transaction data, beneficiary information, and/or the rules”. Historical transaction data is equivalent to a previous purchase);
generating a first subset of trust data indicating that the first device is trusted to the first payment form (See at least [0045], [0058], “if the risk score is greater than a first threshold value and less than a second threshold value, then the electronic transaction may qualify to receive an offer”); 
storing the first subset of trust data in the database ([0036], [0061], information stored in the account database).
Regarding Claim 3,     
The combination of Kumar, Chamberlain and Tullis teach the system of claim 2, 
In addition, Chamberlain teaches,
determine a second previous purchase using a second device and the first payment form (See at least [0043], transaction history information);
generate second subset of trust data indicating that the second device is trusted to the first payment form (See at least [0045], [0058]).
Regarding Claim 5,     
The combination of Kumar, Chamberlain and Tullis teach the system of claim 2, 
In addition, Kumar teaches, 
wherein the second set of operations further includes: determining that no unauthorized transaction complaint was received for the first previous purchase (See at least [0038], “ purchase application 112 may be utilized to view the results of payment, for example, using transaction histories, dispute resolution processes, and other post-transaction process. The results may include fraud assessments and reversed transactions based on fraud assessments”). 
Regarding Claim 7,
The combination of Kumar, Chamberlain and Tullis teach the system of claim 1, 
In addition, Kumar teaches,
wherein the first trust value indicates that the request to execute the purchase transaction using the first device and the first payment form is trustworthy (See at least [0026-0027], “The engine may determine a fraud/risk assessment, which may correspond to a score. The fraud assessment may indicate whether the transaction is low risk and therefore allowed to be processed using the user's account”).    
Regarding Claim 8,
The combination of Kumar, Chamberlain and Tullis teach the system of claim 1, 
In addition, Kumar teaches,
wherein the one or more processors are configured to execute the instructions to: train a machine learning process with labelled historical data indicating a plurality of historical transactions, wherein each historical transaction of the plurality of historical transactions is labeled as fraudulent or not fraudulent (See at least Fig. 6, [0075], [0081], [0083], “This may be used to train machine learning engine 600 for particular associations and identify rules for that user based on the user's transaction history and vertical transaction list. The risk rules may therefore recognize one or more correlations between the toys vertical and the fashion vertical, where the risk rules comprises a fraud assessment decision, score, or value based on the correlation”);
wherein the one or more processors generate the one or more features by applying the trained machine learning process to the purchase data and the additional data related to previous purchase transactions (See at least [0026-0027]).

Regarding Claim 10,
The combination of Kumar, Chamberlain and Tullis teach the system of claim 1, 
In addition, Kumar teaches,
wherein generating the trust score data comprises: determining whether the second trust value is beyond a threshold, wherein: if the second trust value is beyond the threshold, the second trust value indicates that the request to execute the purchase transaction using the first device and the first payment form is to be allowed (See at least [0026-0027], “A threshold score may also be required to be met to determine whether a transaction is considered safe and therefore allowable”);
if the second trust value is not beyond the threshold, the second trust value indicates that the request to execute the purchase transaction using the first device and the first payment form is not to be allowed (See at least [0026-0027], “conversely, whether the transaction information indicates potential fraud and should be stopped, examined, or flagged for review”).
Regarding Claims 12 and 18,    
Independent claims 12 and 18 are substantially similar to claim 1 and hence rejected on similar grounds. In addition, claim 18 also recites a non-transitory computer-readable medium which is inherent in the disclosure of Kumar.
Regarding Claims 13 and 19,    
Claims 13 and 19 are substantially similar to claim 2 and hence rejected on similar grounds.
Regarding Claims 14 and 20,    
Claims 14 and 20 are substantially similar to claim 3 and hence rejected on similar grounds.
Regarding Claim 16,    
Claim 16 is substantially similar to claim 10 and hence rejected on similar grounds.
Regarding Claim 17,    
Claim 17 is substantially similar to claim 7 and hence rejected on similar grounds.
6.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Chamberlain in view of Tullis and in further view of Atieque et al., U.S. Patent Application Publication Number (2021/0012417 A1).
Regarding Claim 4,     
The combination of Kumar, Chamberlain and Tullis teach the system of claim 2, 
However, Kumar, Chamberlain and Tullis combined do not explicitly teach,
wherein the second set of operations further includes: determining that no chargeback occurred on the first previous purchase.
Atieque, however, teaches,
wherein determining that the first device is trusted to the first payment form comprises determining that no chargeback occurred on the first previous purchase (See at least [0102-0103], “transaction history for the customer--a customer with repeated purchases with no chargebacks would be less risky than a customer with a history of chargebacks”).
Kumar, Chamberlain, Tullis and Atieque are in the same technical field of detecting fraudulent transactions. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Kumar, Chamberlain and Tullis to incorporate the disclosure of Atieque.  The motivation for combining these references would have been to manage risk by ensuring the transactional history of the customer is free from payment disputes. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
7.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Chamberlain in view of Tullis and in further view of Shao et al., U.S. Patent Number (7,562,814 B1).
Regarding Claim 9,
The combination of Kumar, Chamberlain and Tullis teach the system of claim 8, 
However, Kumar, Chamberlain and Tullis combined do not explicitly teach,
wherein the machine learning process is based on decision trees.
Shao, however, teaches,
wherein the machine learning process is based on decision trees (See at least Column 10, lines 40-45, “ a variety of machine learning technologies may be used to effect this final computation including, for example, artificial neural networks or decision trees”).
Kumar, Chamberlain, Tullis and Shao are in the same technical field of detecting fraudulent transactions. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Kumar, Chamberlain and Tullis to incorporate the disclosure of Shao.  The motivation for combining these references would have been to create a training model which can be used to predict value of target variables by learning decision rules inferred from prior data (training data). Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Response to Arguments
8.       Applicant's arguments filed dated 10/04/2021 have been fully considered but they are not persuasive due to the following reasons:
9.	With respect to the rejection of all claims under 35 U.S.C. 101 with regards to Step 2A, Prong 1 (pages 10-12), Applicant states that, “Claims do not "recite" an abstract idea under Step 2A, Prong 1.”
Examiner respectfully disagrees and notes that as per the 101 analysis above, the claims are drawn to the abstract idea of identifying fraudulent transactions.  The limitations of claim 1, under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain methods of organizing human activity such as Fundamental economic principles or practices (Generating trust values to detect fraudulent transactions is a way of mitigating the risk and mitigating the risk is a Fundamental economic practice), and Commercial or legal interactions (processing a transaction is fulfilling the agreement in the form of contracts and hence it is a Commercial Interaction). The claim also recites a processor, a first device, a trusted edge, a database and the second computing device. That is, other than, a processor, a first device, a trusted edge, a database and the second computing device, nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim 1 recites an abstract idea.
10.	Applicant further argues (on page 12) that Claim 2 of Example 37 of the USPTO's subject matter eligibility examples is analogous to claim 1.
	The Examiner does not see the parallel between the Applicant’s claims and that of claim 2 in Example 37. Claim 2 of Example 37 was not found to be abstract because : “the claimed step of determining the amount of use of each icon by tracking how much memory has been allocated to each application associated with each icon over a predetermined period of time is not practically performed in the human mind, at least because it requires a processor accessing computer memory indicative of application usage.” The steps of claim 1 of the instant application do not recite the above features. As explained above in the rejection, the limitations of claim 1, under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain methods of organizing human activity and Commercial or legal interactions. The generic recitation of a processor performing its generic computer functions does not make the claims less abstract. Hence, claim 2 of Example 37 does not apply.

11.	With respect to the rejection of all claims under 35 U.S.C. 101 with regards to Step 2A, Prong 2 (pages 13-16), Applicant states that, “The aforementioned recited elements clearly integrate the alleged abstract idea into a practical application”
          Examiner would like to point out that according to 2019 Patent Eligibility Guidelines (2019 PEG), limitations that are indicative of integration into a practical application include:
•    Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
•    Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo
•    Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b)
•    Effecting a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c)
•    Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
        In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. The amendments to the claims only further define the data being used however a specific abstract idea is still an abstract idea. The claimed invention makes use of available resources and uses them in an efficient manner in order to provide a solution. The limitations of claim 1 do not result in computer functionality improvement or technical/technology improvement when the underlying abstract idea is implemented using technology. The advantages over conventional systems are directed towards improving the abstract idea. All the features in the Applicant’s claims can at best be considered an improvement in abstract idea. An improvement in abstract idea is still abstract (SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea).  The specification describes the additional elements of a processor, a first device, a trusted edge, a database and the second computing device to be generic computer elements (see Fig. 1, Fig. 8A, [0028], [0046], [0055]). A trusted edge and a database, recited in the claim, is broadly interpreted to correspond to generic software suitably programmed to perform the claimed function.  Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The claims at issue do not require any nonconventional computer, network, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of generic computer components. The additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, the claims as a whole are not integrated into a practical application.

12.     With respect to the rejection of all claims under 35 U.S.C. 101, Step 2B, Applicant states that (pages 16-17), “independent claims amount to "significantly more" than any alleged abstract idea under Step 2B”
          One of the guidelines issued by the Office to determine if the claims recite additional elements which are not well understood, routine or conventional and hence, amount to significantly more than an abstract idea, is the USPTO guidelines of April 19, 2018 incorporating the Berkheimer memo (Berkheimer memo, hereinafter).
          According to the Berkheimer memo,
          In a step 2B analysis, an additional element (or combination of elements) is not well understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional elements). This option should
be used only when the examiner is certain, based upon his or her personal knowledge, that the additional elements) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).
The claim simply applies the abstract idea using generic computer elements as a tool (see MPEP 2106.05(f)). The additional elements in the claim are a processor, a first device, a trusted edge, a database and the second computing device. As per the rejection above, the specification describes the additional elements of a processor, a first device, a trusted edge, a database and the second computing device to be generic computer elements (see Fig. 1, Fig. 8A, [0028], [0046], [0055]).  Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. There is no indication in Applicants’ claims that any specialized hardware or other inventive computer components are required. The fact that a general purpose computing system, suitably programmed, may be used to perform the claimed method and the fact that the claims at issue do not require any nonconventional computer, network, or other components, or even a “non-conventional and non-generic arrangement of known, conventional pieces” but merely call for performance of the claimed functions “on a set of generic computer components, satisfies the Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Hence, the claims do not recite significantly more than an abstract idea.  Thus, these arguments are not persuasive. 
For these reasons and those discussed in the rejection, the rejections under 35 U.S.C. 101 are maintained. 
13.     Applicant's arguments regarding the rejection of claims 1-5, 7-10, 12-14 and 16-20 under 35 U.S.C. 103 are moot in view of the new grounds of rejection presented in this office action.
				Prior Art made of Record
14.     The following prior art made of record and not relied upon is considered pertinent : 
	Barnhardt et al. (U.S. 10748154 B2) discloses a risk assessment system that returns a payer risk score, a payee risk score and a joint/fusion risk score. Risk scores are based on large amounts of data (including transaction data) provided by multiple financial institutions. 
					Conclusion
15.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN SHAH whose telephone number is (571)272-2981. The examiner can normally be reached on M-F 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.D.S./Examiner, Art Unit 3693                                                                                                                                                                                                                                                                                                                                                                March 10, 2022

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
March 11, 2022